       Case 1:19-cv-00459-NONE-SAB Document 46 Filed 07/14/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL GONZALES,                               )   Case No.: 1:19-cv-00459-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANT’S
13          v.                                           MOTION FOR PROTECTIVE ORDER AND
                                                     )   STAYING ALL MERITS BASED DISCOVERY
14                                                   )
     GONZALES, et.al.,
                                                     )   [ECF No. 41]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Gonzales is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Defendant’s motion for a protective order, filed June 3, 2020.
21                                                       I.
22                                              BACKGROUND
23          This action is proceeding against Defendants Godinez, Cena, Gonzales, Harry, Villegas, Serato
24   (or Serrato), Gonzalez, Shoemaker, Perez, Willis, Arron, Torres, and Harmon for providing Plaintiff with
25   food tainted with involuntary antipsychotic medication without a Keyhea order in violation of the Due

26   Process Clause of the Fourteenth Amendment

27          Defendants filed an answer to the complaint on March 2, 2020.

28          On March 3, 2020, the Court issued the discovery and scheduling order.

                                                         1
       Case 1:19-cv-00459-NONE-SAB Document 46 Filed 07/14/20 Page 2 of 3



1            On June 3, 2020, Defendants filed an exhaustion-related motion for summary judgment, along

2    with a motion for a protective order to stay all merits-based discovery pending resolution of the

3    motion for summary judgment. (ECF Nos. 40, 41.) Plaintiff did not file an opposition and the time to

4    do so has now expired.

5                                                          II.

6                                                   DISCUSSION

7            The Court is vested with broad discretion to manage discovery. Dichter-Mad Family Partners,

8    LLP v. U.S., 709 F.3d 749, 751 (9th Cir. 2013) (per curiam); Hunt, 672 F.3d at 616; Surfvivor Media,

9    Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th

10   Cir. 2002). Pursuant to Rule 26(c)(1), the Court may, for good cause, issue a protective order forbidding

11   or limiting discovery. The avoidance of undue burden or expense is grounds for the issuance of a

12   protective order, Fed. R. Civ. P. 26(c), and a stay of discovery pending resolution of potentially

13   dispositive issues furthers the goal of efficiency for the courts and the litigants, Little v. City of Seattle,

14   863 F.2d 681, 685 (9th Cir. 1988) (stay of discovery pending resolution of immunity issue). The

15   propriety of delaying discovery on the merits of the plaintiff’s claims pending resolution of an

16   exhaustion motion was explicitly recognized by the Ninth Circuit. Albino v. Baca, 747 F.3d 1162, 1170-

17   71 (9th Cir. 2014) (en banc); see also Gibbs v. Carson, No. C-13-0860 THE (PR), 2014 WL 172187, at

18   *2-3 (N.D. Cal. Jan. 15, 2014).

19           The failure to exhaust is an affirmative defense, and Defendant is entitled to judgment on

20   Plaintiff’s claims against him if the Court determines the claim is unexhausted. Albino, 747 F.3d at

21   1166. Thus, the pending exhaustion motion has the potential to bring final resolution to this action,

22   obviating the need for merits-based discovery. Gibbs, 2014 WL 172187, at *3. In Albino, the Ninth

23   Circuit recognized that “[e]xhaustion should be decided, if feasible, before reaching the merits of a

24   prisoner’s claims,” and “discovery directed to the merits of the suit” should be left until later. Albino,

25   747 F.3d at 1170. To the extent that the non-moving party needs specific discovery to address issues

26   raised in a dispositive motion, the non-moving party is entitled to seek redress. Fed. R. Civ. P. 56(d);

27   Albino, 747 F.3d at 1170-71; Wyatt v. Terhune, 315 F.3d 1108, 1115 n.7 (9th Cir. 2003) (overruled on

28   other grounds by Albino, 747 F.3d at 1168-69). Here, there is no opposition to Plaintiff to the stay of

                                                           2
      Case 1:19-cv-00459-NONE-SAB Document 46 Filed 07/14/20 Page 3 of 3



1    discovery. Therefore, Defendants are entitled to the stay of discovery they seek. Accordingly, in the

2    absence of any actual prejudice to Plaintiff and good cause having been shown, Defendants’ motion to

3    stay all merits-related discovery pending resolution of his exhaustion motion shall be granted. Fed. R.

4    Civ. P. 26(c); Albino, 747 F.3d at 1170-71.

5                                                        III.

6                                                     ORDER

7             Based on the foregoing, it is HEREBY ORDERED that:

8             1.      Defendants’ motion for a protective order is granted;

9             2.      All merits-based discovery is stayed; and

10            3.      The Court will issue an amended scheduling order, if necessary, after resolution of the

11                    pending motion for summary judgment.

12
13   IT IS SO ORDERED.

14   Dated:        July 14, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
